MARY'S OPINION HEADING                                           







NO. 12-10-00391-CR
 
IN
THE COURT OF APPEALS 
 
TWELFTH COURT OF
APPEALS DISTRICT
 
TYLER,
TEXAS
WILLIAM T.
NICHOLAS, JR.,                   §                      APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE                                                   §                      SMITH
 COUNTY, TEXAS
                                                                                                                                                          

MEMORANDUM
OPINION
PER CURIAM
            Appellant
William Nicholas, Jr. seeks to appeal his conviction and sentence for the
offense of violation of bond/protective order.  Appellant’s counsel has
notified this court in writing that, pursuant to an agreement with the State,
Appellant entered an open plea of guilty to other pending charges, and the
trial court considered the violation of bond/protective order charge in
assessing punishment.  Consequently, there is no judgment of conviction in this
case, and the indictment for violation of bond/protective order ultimately will
be dismissed.  See Tex. Penal
Code Ann. § 12.45(c) (Vernon 2003) (prosecution barred for offense
lawfully considered under penal code section 12.45).
            Counsel
has further informed this court that there is no final judgment or other
appealable order in this cause and therefore this court has no jurisdiction in
this appeal.  We agree.  Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered December 8, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
                                                            (DO
NOT PUBLISH)